DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to a method for evaluating fall risk, which is an abstract idea. Claims 1-18 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: “acquiring walking data related to walking of the subject; detecting, from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the subject in a swing phase of the one leg, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase; and determining a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase.” These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: No claim limitation of Claim 1 is beyond the judicial exception.
Thus, there are no elements of claim 1 that integrate the exception into a practical application of the exception. 
Also, there are no elements of claim 1 that recite additional elements that amount to significantly more than the judicial exception itself. 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  Thus, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 2-18 depend from claim 1, and recite the same abstract idea as claim 1.  They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself.  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 
The analysis of claim 19 is as follows:
Step 1: Claim 19 is drawn to a fall risk evaluation device.
Step 2A – Prong One: Claim 19 recites an abstract idea. In particular, claim 19 recites the following limitations: “acquir[ing] walking data related to walking of the subject; detect[ing], from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the subject in a swing phase of the one leg, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase; and determin[ing] a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase.” These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: No claim limitation of Claim 19 is beyond the judicial exception.
The remaining limitations of claim19 are computer components (i.e., acquisition unit, detection unit, and determination unit), however, these recitations do not integrate the exception into a practical application or amount to significantly more than the judicial exception.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  Thus, independent claim 19 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a machine.
Step 2A – Prong One: Claim 20 recites an abstract idea. In particular, claim 20 recites the following limitations: “acquir[ing] walking data related to walking of the subject, so as to detect, from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the 76P7791US subject in a swing phase of the one leg, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase, and so as to determine a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase.” These elements are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The remaining limitations of claim 20 are “A non-transitory computer-readable recording medium in which a fall risk evaluation program that evaluates a fall risk based on a walking motion of a subject is recorded, wherein the non-transitory computer-readable recording medium causes a computer to function so as to” carry out the abstract idea.
These elements do not integrate the exception into a practical application of the exception since they are merely an instruction to implement an abstract idea on a computer or storage medium, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Also, these elements do not recite additional elements that amount to significantly more than the judicial exception itself since they are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.


Claim Objections
Claims 1, 7, and 19-20 are objected to because of the following informality:  
	Claim 1, line 8: “a fall risk” should read --the fall risk--
	Claim 7, line 2: “an angle” should read --the angle--
Claim 19, line 8: “a fall risk” should read --the fall risk--
Claim 20, line 9: “a fall risk” should read --the fall risk--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-9, 11-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 4 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 6 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 8 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 9 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 11 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 12 recites “one foot” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one foot” in claim 1, line 7.
Claim 17 recites “a threshold value” in line 3, line 4, line 5, and line 6, but it is not clear if this value is the same one being referenced in each occurrence or is different in each occurrence.  If they are the same, the recitation should be “the threshold value” in line 4, line 5, and line 6.  If they are different, they should be distinguished from each other (such as, using the modifiers “first”, “second”, third” and “fourth”).  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogimori (U.S. Patent Publication No. 2007/0073514).
Regarding claim 1, Nogimori teaches (Figure 1) a walking analyzing method using a walking analyzer device that estimates a walking ability and risk of a fall. (Paragraphs [0011] and [0074]). As shown in Figure 1, accelerometer (10) detects an acceleration at the person's waist portion while the person is walking, and on the basis of the detected acceleration, the accelerometer outputs an acceleration signal (i.e., acquiring walking data related to walking of the subject). The accelerometer detects all of the front-rear acceleration, the right-left acceleration and the up-down acceleration (i.e., vertical displacement) during a walking movement (i.e., swing and stance phases), as illustrated in Figure 3 (i.e., detecting, from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the subject in a swing phase of the one leg). (Paragraph [0053]).  
	 As shown in Figure 3, referring to one leg (e.g., right leg), a dorsiflexion angle at the right leg is at its minimum during two legs supporting operation of the walking movement is performed, in which both right and left legs contact the ground. Specifically, the dorsiflexion angle generally is at its minimum during a left plantar contacting movement of the walking movement, in which the entire plantar of the left leg contacts the ground. (Paragraph [0082]). In this case, the level of the dorsiflexion force can be estimated by preparing in advance a relation between an estimated indicator during a certain time period and a rate of change of a dorsiflexion angle. The dorsiflexion angle is formed between a line connecting the ankle joint and the shin (the front part of the leg below the knee and above the ankle) and a line connecting the ankle joint and the toe. (Paragraph [0081]). Further, the walking ability is not limited to the provided embodiments and includes detection of a range of movable angle of each joint (knee joint, ankle joint), a torque of each joint, and a bending and extending muscle strength of each joint (i.e., detecting, from the walking data, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase). (Paragraph [0260]). Thus, there is a correlative relation between the level of the lower limb muscle strength corresponding to the force used for the push-off forward movement and an up-down acceleration at the waist portion while walking. (Paragraph [0072]).
Hence, in detecting an acceleration at the waist portion of the person while walking by the acceleration measuring means, (e.g., up-down acceleration indicative of vertical displacement), the calculating device determines a level of a dorsiflexion force of the person. (Paragraph [0070]). Through the estimation of dorsiflexion force, weakening of the lower limb which causes stumbling and can be a main factor of a fall, can also be detected. If the lower limb weakens, because the toe of the leg faces downward during a swing phase (a period in which one leg is moved forward) in one-cycle walking movement, enough space is not provided between the toe and the ground and stumbling tends to happen resulting in a fall. Thus, a level of a dorsiflexion force can be estimated in order to detect a possibility of stumbling that directly affects a possibility of a fall through up-down acceleration measurements (i.e., determining a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase). (Paragraph [0074]). 
Regarding claim 19, Nogimori teaches (Figure 1) a walking analyzer device (100) (i.e., an acquisition unit that acquires walking data related to walking of the subject) that includes an accelerometer (10) (i.e., detection unit) and a calculating portion (20) (i.e., determination unit). Specifically, the accelerometer (10) serves as an acceleration measuring means that detects an acceleration at the person's waist portion while the person is walking, and on the basis of the detected acceleration, the accelerometer (10) outputs an acceleration signal. (Paragraphs [0053]-[0054]). In one embodiment, a certain estimated indicator is calculated on the basis of changes with time of an acceleration at the waist in an up-down direction (i.e., a vertical displacement of a waist) during a certain time period in which a certain walking movement has performed while the person is walking. (Paragraphs [0179]-[0180]). For example, indicator V3 provides information about a walking speed of a downward acceleration generated when the gravity point of the person moves downward, e.g., person falls (i.e., a detection unit that detects, from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the subject in a swing phase of the one leg, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase; a determination unit that determines a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase). (Paragraph [0198]).
Regarding claim 20, Nogimori teaches calculating portion (20) comprises of an A/D converter (22), a CPU (24) serving as a calculating device, a ROM (26) serving as a memory device and a RAM (28) (i.e., a non-transitory computer-readable recording medium in which a fall risk evaluation program that evaluates a fall risk based on a walking motion of a subject is recorded). A/D converter transforms the signals outputted from the accelerometer into digital signals, and the digitalized acceleration signals are outputted into each of the CPU (24), the ROM (26) and the RAM (28) (i.e., acquire walking data related to walking of the subject). The digitalized acceleration signals during a walking movement (i.e., swing and stance phases), such as the front-rear acceleration signal, the right-left acceleration signal and the up-down acceleration signal) are temporally memorized in the RAM (28) and used for a predetermined process executed by the CPU (24). For example, waveforms of changes with time of the acceleration signals indicating the accelerations at the waist portion of the person are memorized in the RAM (28) together with time information. (Paragraph [0059]). 
In one embodiment, a certain estimated indicator is calculated on the basis of changes with time of an acceleration at waist portion in an up-down direction (i.e., a vertical displacement of a waist) during a certain time period in which a certain walking movement has performed while the person is walking. (Paragraphs [0179]-[0180]). For example, indicator V3 provides information about a walking speed of a downward acceleration generated when the gravity point of the person moves downward, e.g., person falls (i.e., to detect, from the walking data, at least one of a vertical displacement of a waist of the subject in a stance phase of one leg of the subject, a vertical displacement of the waist of the76P7791US subject in a swing phase of the one leg). (Paragraph [0198]). 
As previously discussed, according to the present invention, the walking ability is not limited to the provided embodiments and includes detection of a range of movable angle of each joint (knee joint, ankle joint), a torque of each joint, and a bending and extending muscle strength of each joint (i.e., to detect, from the walking data, an angle of a knee joint of the one leg in the stance phase, and an angle of an ankle joint of one foot in the swing phase). (Paragraph [0260]).
Thus, as previously discussed, there is a correlative relation between the level of the lower limb muscle strength corresponding to the force used for the push-off forward movement and an up-down acceleration at the waist portion while walking. (Paragraph [0072]). Hence, in detecting an acceleration at the waist portion (e.g., vertical displacement) of the person while walking by the acceleration measuring means, the calculating device determines a level of a dorsiflexion force of the person. (Paragraph [0070]). Because a level of a dorsiflexion force can be estimated, weakening of the lower limb that causes stumbling, which can be a main factor of a fall, can be detected. If the lower limb weakens, because the toe of the leg faces downward during a swing phase (a period in which one leg is moved forward) in one-cycle walking movement (a right step and a left step), enough space is not provided between the toe and the ground. In this condition, stumbling tends to happen resulting in a fall. Thus, a level of a dorsiflexion force can be estimated in order to detect a possibility of stumbling that directly affects a possibility of a fall (i.e., to determine a fall risk of the subject by using at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase). (Paragraph [0074]). 
Regarding claims 2 and 5, Nogimori further teaches (Figure 5) time waveforms of acceleration signals, e.g., up down acceleration signals indicating vertical displacement, corresponding to a certain walking movement. After the acceleration signals corresponding to one cycle of the walking movement are memorized in the RAM (28), the time period extracting means extracts a timing and a certain time period in which the certain walking movement is performed from the changes with time of the acceleration signals. (Paragraphs [0100]-[0102]). 
 Walking movement, which comprises swing and stance phases, is performed on the basis of at least two points in time. Hence, information regarding a certain time period in which the certain walking movement is performed can be extracted. For example, on the basis of changes with time of the accelerations within the certain time period, the CPU (24) may calculate an average up-down acceleration (i.e., wherein in the detection, time series data of the vertical displacement of the waist in a predetermined period of the stance/swing phase is detected). (Paragraph [0106]). 
During a certain walking movement, a person walks forward in a manner where his/her one leg push-off forward and a force used for this push-off forward movement moves in a front-rear direction and an up-down direction; and, as previously discussed, there is a correlative relation between the level of the lower limb muscle strength corresponding to the force used for the push-off forward movement and an up-down (vertical) acceleration at the waist portion while walking. Thus, an average up-down acceleration during the certain time period is calculated and set to an estimated indicator (i.e., mean value of the time series data of the vertical displacement of the waist), and a lower limb muscle strength of the person is measured referring to the acceleration-lower limb muscle strength relation on the basis of the estimated indicator. (Paragraphs [0120]-[0121]). As previously discussed, indicator V3 provides information about a walking speed of a downward acceleration generated when the gravity point of the person moves downward, e.g., person falls (i.e., the fall risk of the subject is determined by using a mean value of the time series data of the vertical displacement of the waist). (Paragraph [0198]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nogimori in view of Murakami (U.S. Patent Publication No. 2019/0110943).
Regarding claims 3 and 6, Nogimori teaches all of the limitations of the claimed invention except “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 1% to 60% of the one walking cycle” and “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 61% to 100% of the one walking cycle.”
Murakami, in a related field of endeavor, teaches an assistance apparatus (100) that can reduce the risk of falling and prevent the user from falling due to stumbling. (Paragraphs [0198], [0209]). Murakami teaches that a gait cycle is a time interval from heel strike of one leg to the next heel strike of the same leg and is constituted by a period of a stance phase and a period of a swing phase. (Paragraph [0125]). Murakami discloses an embodiment in which the stance phase of the right leg is a period between 0% and 60% of the gait phase of the right leg, and the swing phase of the right leg is a period of between 60% and 100% of the gait phase of the right leg. (Paragraph [0173]). 
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 1% to 60% of the one walking cycle” and “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 61% to 100% of the one walking cycle” of Murikami. Doing so provides, a gait phase that is used as a reference gait phase during operation of the assistance apparatus. (Figure 25; Paragraph [0074]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nogimori in view of Murakami, further in view of Huangfu (CN 107260180).
Regarding claim 4, Nogimori teaches all of the limitations of the claimed invention except “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 9% to 19% of the one walking cycle.”
Huangfu, in a related field of endeavor, teaches a wearable gait detection method. As shown in Figure 1, the gait cycle period comprises a support (stance) phase and a swing phase, wherein gait cycle may be divided into five supporting stages. (Paragraph [0037]). Huangfu discloses that the first two supporting stages account for 12% (i.e., 10%+2%) of the gait cycle, which can represent a predetermined period of the measured walking cycle (i.e., the predetermined period is a period of 9% to 19% of the one walking cycle). (Paragraphs [0038]-[0039]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “wherein on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 9% to 19% of the one walking cycle” of Huangfu. Doing so provides an ability to analyze each gait cycle in its component parts, such as analysis of the initial stage, which is the most common cause of abnormal support. (Paragraphs [0004, [0038]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nogimori in view of Osorio (U.S. Patent Publication No. 2014/0276238).
Regarding claim 17, Nogimori teaches all of the limitations of the claimed invention except “wherein in the determination, it is determined that the subject has the fall risk when the vertical displacement of the waist in the stance phase is smaller than a threshold value, when the vertical displacement of the waist in the swing phase is smaller than a threshold value, when the angle of the knee joint in the stance phase is smaller than a threshold value, or when the angle of the ankle joint in the swing phase is smaller than a threshold value.”
Osorio, in a related field of endeavor, teaches a method for detecting a fall events of a person. In the context of Figures 1A-1F, a fall of a person (102) is depicted that has body pivot points that may affect fall type and impact, i.e., person includes a head (104), a neck (106), a waist (108), a knee joint (knee joints) (110), and an ankle joint (ankle joints) (112). Each of these body joints or pivot points, alone or in any combination, may allow for various body positions before, during, and after fall. (Paragraphs [0034]-[0035]). 
Osorio shows graphical representation (800) depicted with respect to a time axis and a force axis, wherein sensor data value (802) is an output of an accelerometer related to a fall from a standing position to the ground, although it is contemplated that other sensor data value may be represented in a similar fashion with respect to one or more parameters, for instance, the angle of deviation and the rate of deviation of a clinometer output with respect to time (e.g., angle of ankle or knee joint). (Paragraph [0168]).
As shown in Figure 8, Osorio further discloses that a fall detector may perform actions or functions related to a fall event at times corresponding to threshold crossings. For example, detection and verification of the fall or issuance of a warning may take place as early as sensor data value (802) reached/crossed lower threshold (812) and/or before sensor data value (802) reached/crossed upper threshold (810). The upper threshold and lower threshold may be set to different values, and in addition, may also be dynamically adapted to increase sensitivity, to increase specificity, and/or to increase speed of detection in order to improve performance and/or efficacy of a fall detection algorithm. Hence, Osorio contemplates a system wherein it could be determined that the subject has fall risk when the angle of the knee joint in the stance phase is smaller than a threshold value, or when the angle of the ankle joint in the swing phase is smaller than a threshold value. (Paragraph [0170]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogimori to provide that “wherein in the determination, it is determined that the subject has the fall risk when the vertical displacement of the waist in the stance phase is smaller than a threshold value, when the vertical displacement of the waist in the swing phase is smaller than a threshold value, when the angle of the knee joint in the stance phase is smaller than a threshold value, or when the angle of the ankle joint in the swing phase is smaller than a threshold value” of Osorio. Doing so increases accuracy in fall detection, decreases false negative detections and prevents traumatic injuries. (Paragraphs [0162], [0170]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nogimori in view of Burwinkel (U.S. Patent Publication No. 2018/0233018).
Regarding claim 18, Nogimori teaches all of the limitations of the claimed invention except “wherein in the determination, whether or not the subject has the fall risk is determined by inputting at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of 75P7791USthe waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase that have been detected into a prediction model generated with at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase as an input value, and with whether or not the subject has the fall risk as an output value.”
Burwinkel, in a related field of endeavor, teaches (Figures 1 and 3) a fall prediction system (10) that can be utilized to receive input information from any suitable source to determine whether the user has fallen and determine the likelihood or probability that the user of the fall prediction system will fall during, e.g., walk. (Paragraphs [0082], [0086]).  Burwinkel teaches that any suitable techniques can be utilized to determine the fall risk value or statistic. In one or more embodiments, postural transition or sway (e.g., displacement of the head of the user in three dimensions) of the user can be monitored to determine a fall risk value using a suitable sensor. Similarly, postural transition data related to displacement of the waist is also contemplated as artifacts related to head movements may be mitigated through the integration of sensor inputs of body-worn sensors placed on waist (i.e., a prediction model generated with at least one of the vertical displacement of the waist in the stance phase and the vertical displacement of the waist in the swing phase as an input value, and with whether or not the subject has the fall risk as an output value). (Paragraphs [0090], [0094], [0097]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogimori to provide that “wherein in the determination, whether or not the subject has the fall risk is determined by inputting at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of 75P7791USthe waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase that have been detected into a prediction model generated with at least one of the vertical displacement of the waist in the stance phase, the vertical displacement of the waist in the swing phase, the angle of the knee joint in the stance phase, and the angle of the ankle joint in the swing phase as an input value, and with whether or not the subject has the fall risk as an output value” of Burwinkel. Doing so provides balance metrics and fall risk probabilities that can be of interest to one or more of the user, family members, and medical professionals and may be used for daily monitoring. (Paragraph [0097]).

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.	
Regarding claim 7, as previously discussed, Nogimori teaches a fall risk evaluation method. 
Harada (CA 2993289), in a related field of endeavor, teaches a gait analysis method and system using a body-worn sensor whereby knee flexion angles are measured over a gait/walking cycle over a period of time, see e.g., Figure 30a. (Paragraph [0020]). 
	However, Harada fails to teach wherein “in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the angle of the knee joint.”
Claims 8-9 is allowable by virtue of its dependence from claim 7.
Regarding claim 10, as previously discussed, Nogimori teaches a fall risk evaluation method. 
Kawahara (CA 3026020), in a related field of endeavor, teaches walking motion device (Figure 3) that detects the rotational angles of the wearer’s ankle joint during one cycle of walking in time series, as depicted by Figure 4. (Paragraph [0026]).
	However, Kawahara fails to teach wherein “in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the angle of the ankle joint.”
Claims 11-12 are allowable by virtue of its dependence from claim 10.
Regarding claim 13, Nogimori, Harada, and Kawahara, alone or in combination, fail to teach “wherein in the detection, time series data of the vertical displacement of the waist in a first period of the stance phase and time series data of the angle of the knee joint in a second period of the stance phase are detected, and in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the vertical displacement of the waist in the first period and a mean value of the time series data of the angle of the knee joint in the second period.”
Regarding claim 14, Nogimori, Harada, and Kawahara, alone or in combination, fail to teach “wherein in the detection, time series data of the vertical displacement of the waist in a first period of the stance phase, time series data of the vertical displacement of the waist in a second period of the swing phase, and time series data of the angle of the ankle joint in a third period of the swing phase are detected, and in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the vertical displacement of the waist in the first period, a mean value of the time series data of the vertical displacement of the waist in the second period, and a mean value of the time series data of the angle of the ankle joint in the third period.”
Regarding claim 15, Nogimori, Harada, and Kawahara, alone or in combination, fail to teach “wherein in the detection, time series data of the angle of the knee joint in a first period of the stance phase and time series data of the angle of the ankle joint in a second period of the swing phase are 74P7791US detected, and in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the angle of the knee joint in the first period and a mean value of the time series data of the angle of the ankle joint in the second period.”
Regarding claim 16, Nogimori, Harada, and Kawahara, alone or in combination, fail to teach “wherein in the detection, time series data of the vertical displacement of the waist in a first period of the stance phase, time series data of the angle of the knee joint in a second period of the stance phase, and time series data of the angle of the ankle joint in a third period of the swing phase are detected, and in the determination, the fall risk of the subject is determined by using a mean value of the time series data of the vertical displacement of the waist in the first period, a mean value of the time series data of the angle of the knee joint in the second period, and a mean value of the time series data of the angle of the ankle joint in the third period.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        10/5/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791